We gather this week to reaffirm our commitment to 
peace, justice and development. Saint Vincent and the 
Grenadines proudly recognizes Mr. John Ashe, son 
of our Caribbean soil and President of the General 
Assembly at the sixty-eighth session, and commends 
him for his invaluable contribution in advancing the 
international agenda during his superlative tenure. We 
joyously welcome the current President as our new 
standard-bearer. As part of the African diaspora, we 
celebrate with the continent of Africa in claiming him 
as one of our own, and in investing the same faith and 
confidence in him in this role as do the people of his 
native Uganda.

Fifteen years into the twenty-first century, the 
challenges of our times have caused some nations 
to question the value or role of sovereignty in an 
increasingly borderless world. Globalization and 
modernity have unleashed a number of forces that 
operate independently of national Governments or 
borders. They include the ills of climate change; 
communicable diseases such as Ebola; and economic 
contagion that spreads like wildfire as external shocks 
that pose serious developmental and existential threats 
beyond the scope of individual States to address. 
Groups have emerged — from terrorists to drug cartels 
to certain rapacious multinationals — that span the 
globe and exploit systemic weaknesses to further their 
own nefarious self-interest.

The pressures of keeping pace in an interconnected 
world have prompted suggestions that we can no longer 
rely on a traditional rulebook that does not specifically 
contemplate our modern challenges. Saint Vincent and 
the Grenadines emphatically rejects this suggestion. 
The rulebook that governs our international cooperation 
is the Charter of the United Nations, and its principal 
golden rule is that of respect for the sovereign equality 
of all States.

To be sure, certain administrative aspects of our 
rulebook — for example, the composition and working 
methods of our fossilized and increasingly irrelevant 
Security Council — are clearly long overdue for 
meaningful reform. However, the principles that inform 
our Charter and undergird the Assembly are timeless. 
Any attempt to deviate from the Charter in word, deed 
or spirit would constitute an assault on sovereignty, a 
departure from diplomacy, and the improvisation of 
international law on the fly.

The loss of sovereignty has never benefited the 
weak or powerless. The erosion of sovereignty has 
never restrained the interests of the powerful. The list 
of nations whose sovereignty has been violated in the 
interest of great Power convenience grows inexorably 
longer, while the tally of those whose populations are 
demonstrably better off for such violations remains 
tragically short. Accordingly, Saint Vincent and 
the Grenadines rejects the choice between modern 
interconnectivity and traditional sovereignty as false 
and intended to accelerate a global slide into lawless 
unilateralism.

As upholders of and adherents to international law, 
we continue to struggle in search of common themes 
to help us understand which coup d’état is legal and 
which is not; which foreign intervention is just and 
which is criminal; which particular sovereignty or 
territorial integrity is worth fighting for, and which 
should be conveniently disregarded and swept under 
the rug of endless, impotent debate; which national 
border constitutes a barrier, and which represents an 
invitation; which World Trade Organization decision 
will be enforced to the detriment of the weak, and 
which, as in the case of our Caribbean Community 
(CARICOM) neighbour Antigua and Barbuda, will be 
ignored by the guilty but powerful party. As a small, 
open, vulnerable State, we cannot accept the suggestion 
that our existence rests on the whim, generosity or 
benign neglect of powerful States. International law 
and sovereign equality are the bulwarks against the 
type of naked aggression and unilateralism that have 
too often led our nations to the precipice of war.

The cancer of terrorism continues to spread. The 
world has witnessed the celebration of savagery and 
the multiplication of misery by those who sow death 
and hatred in the name of religion. Saint Vincent and 
the Grenadines, like every other civilized nation, 
is outraged at the global rise of militant groups that 
commit unspeakable acts of mass violence in their 
quest to enforce a brutal and indefensible social order.

However, the fact that terrorists disregard national 
borders and sovereignty is no excuse for us to do the 
same. We must not stoop to their level by neglecting 
the bedrock principles of the peaceful coexistence 
of nations. Nor must we ever repeat the mistake of 
believing that terrorism is a force that can be harnessed 
or supported to further some greater political objective. 
Saint Vincent and the Grenadines cannot accept that 
the difference between noble rebel and evil terrorist 

can hinge on something as arbitrary as on which side of 
a border they decide to perform their rapes, beheadings 
and bombings. We unequivocally support genuine 
efforts targeted at eliminating this scourge, and we 
call for global solidarity and international cooperation 
in this urgent cause. Politics may make for strange 
bedfellows, but in a civilized world, humanity must 
always trump ideology in the fight against murderous 
barbarism.

The political manipulation of the term “terrorist” 
threatens our shared resolve to eliminate its growing 
menace. Nowhere is this manipulation more glaringly 
objectionable than in the false designation by the United 
States of the Republic of Cuba as a State sponsor of 
terrorism. Cuba has been a victim of State terrorism, a 
condemner of State terrorism and a collaborator in the 
fight against State terrorism. Meanwhile, other actors 
nakedly support and lavishly fund the most despicable 
terrorist groups, without so much as a hint of public 
reproach. It is hard to imagine why the United States, 
a firm, honourable and unquestioned global leader 
in the fight against terrorism, and the target of the 
most heinous attacks, would want to distract itself, 
or its allies, from the fight at hand by maintaining its 
unfounded characterization of Cuba.

Saint Vincent and the Grenadines reiterates the 
call of the overwhelming majority of States for an 
immediate end to the illegal economic, commercial 
and financial embargo against Cuba. The external 
projection of political self-interest is not a sovereign 
exercise, but a retrograde and anachronistic attack on 
the very principles that undergird the Organization. 
The United States is a far greater nation than this petty, 
punitive and illegal embargo suggests. We encourage it 
to demonstrate the courage to cast aside this Cold War 
relic.

We are one month removed from the disastrous 
consequences of yet another violent conflict between 
combatants in Israel and the State of Palestine. 
Thousands are dead and thousands more were 
wounded — the overwhelming majority of whom 
were Palestinian civilians. Whatever the motivations 
for that particular conflict, no one can doubt that 
the underlying problem remains unaddressed and 
unresolved. At its root is the invasion, occupation and 
economic strangulation of Palestine, and the steady, 
illegal erosion of its internationally established borders.

Despite regrettable actions on both sides of this 
dispute, no amount of political relativism can apportion 
blame equally between occupier and occupied. The 
unquestionable right of Israel to exist in peace and 
defend itself does not and cannot give it unfettered 
licence to occupy, oppress and suppress the sovereign 
rights of the Palestinian people. Israel is a powerful, 
accomplished, democratic nation with powerful 
friends. It diminishes itself and the status of its allies 
by its unchallenged actions in Palestine. Once again, 
the absence of borders and the disregard of sovereignty 
threaten to make the concept of a two-State solution 
nothing more than feel-good rhetoric with limited 
applicability on the ground.

A great Caribbean artist, Peter Tosh, once lamented 
in song that while “everyone is crying out for peace, 
none are crying out for justice”. Peace cannot be 
assumed in the absence of war, nor can it be established 
in the absence of justice. This Assembly owes the 
people of Palestine its attention and action in the long- 
overdue quest for real peace and statehood.

Climate change does not respect national 
borders — a fact known all too well in Saint Vincent 
and the Grenadines. Despite a tiny carbon footprint and 
minuscule emissions, our country has nonetheless been 
repeatedly victimized by weather anomalies partially 
caused by the historical and continued environmental 
abuse of major emitters. In the past four years, 
Saint Vincent and the Grenadines has experienced 
a hurricane, a drought and two floods. The loss and 
damage caused by each of those events has resulted 
in annual double-digit hits to our gross domestic 
product (GDP). Last December, in a mere three hours 
of unseasonal rainfall, 17 per cent of our GDP was 
washed away in flash flooding. Our sister islands of 
Grenada and Dominica were similarly affected. Lives 
and livelihoods were lost, homes and infrastructure 
were destroyed, and a developmental hole was dug from 
which it will take years to emerge.

Yet, despite the gathering and intensifying global 
threat of climate change, with its real and ruinous 
present-day impacts, historical and major emitters 
continue to act as if the planet had time on its side. 
The excuses offered for continued inaction, whether 
political, historical, scientific or economic, grow 
increasingly indefensible. The prospects of genuine 
progress against climate change become increasingly 
remote with each passing day of diplomatic dithering, 
buck-passing and finger-pointing.

Last week, the Secretary-General convened a 
high-level Climate Summit here at United Nations 

Headquarters in an admirable attempt to galvanize 
political will for an ambitious and legally binding climate 
treaty by 2015. However, the tangible results were less 
than encouraging. Despite some welcome new pledges, 
the numbers simply do not add up to anything close to 
what is required to cap global warming at 1.5°C above 
pre-industrial levels. Furthermore, the new resources 
raised and pledged for the financing of adaptation to 
climate change were a drop in the bucket — akin to 
having a bake sale to settle the national debt.

Saint Vincent and the Grenadines is fearful that 
the legally binding agreement, which we are scheduled 
to enact next year, will be insufficiently ambitious to 
solve our looming climate crisis, and that adaptation 
financing will be woefully short of what is truly required. 
If narrow interests and local electoral cowardice force 
us to retreat behind our national borders and bury our 
heads in the sand, we may squander a decade of effort 
and our only real chance to save the planet on which we 
live. The stakes are that high. We cannot afford to fail.

It is appropriate that the President of the General 
Assembly will preside over the launch of the 
International Decade of People of African Descent, 
which runs from 1 January 2015 to 31 December 2024. 
The theme of that Decade will be “People of African 
descent: recognition, justice and development”. The 
meaningful and action-oriented implementation of 
this theme can have far-reaching positive effects on 
the African continent and among its far-flung diaspora 
alike.

One element of recognition, justice and development 
that will be of central importance to Saint Vincent and 
the Grenadines and the wider Caribbean Community 
is the advancement of our claims for reparatory justice 
from the European colonizing Powers that engaged in 
native genocide, the transatlantic slave trade and the 
prolonged system of chattel slavery itself. Over the past 
year, CARICOM Heads of State and Government have 
unanimously approved a series of policies, structures 
and initiatives aimed at educating our populations 
and engaging former slave-holding and slave-trading 
nations in a conversation about reparatory justice. The 
level of priority that CARICOM Governments accord to 
the issue of reparatory justice cannot be overstated. At 
the historical root of our region’s many developmental 
impediments is an enduring legacy of slavery, which 
is the unchanging millstone that we have been forced 
to carry uphill for generations. We seek the support of 
the international community in furthering our just and 
timely cause.

Similarly, in a region still grappling with the 
aftereffects of systematic discrimination, victimization 
and human rights violations under the cover of unjust 
law, we cannot countenance the re-emergence of 
judicially sanctioned bigotry within our Caribbean 
civilization. The application of the year-old decision 
of the Constitutional Court of the Dominican Republic 
continues to retroactively deny thousands of Dominican-
born citizens of their rights to nationality, identity 
and equal protection. The unanimous international 
condemnation of the decision has led to welcome and 
increased political interaction between Haiti and the 
Dominican Republic on a host of bilateral issues. We 
hold out every hope that those discussions between 
neighbours will benefit both countries.

However, Saint Vincent and the Grenadines and the 
wider CARICOM remain outraged at the core human 
rights violations that have not been corrected and cannot 
be resolved by bilateral tête-à-tête. We are beyond the 
point where continuing human rights violations can 
be masked behind seemingly benign bureaucracy. 
We call on the international community to assist our 
brothers in the Dominican Republic in reinstating the 
constitutional and human rights of those Dominicans 
who have been so wrongly stripped of their citizenship 
and dignity.

Last year, from this rostrum, Saint Vincent and the 
Grenadines called on the United Nations to accept its 
role and offer recompense to the victims of the cholera 
outbreak in Haiti, it having been established that United 
Nations peacekeepers brought the cholera with them to 
Haiti (see A/68/PV.16). A year later, the United Nations 
continues to dodge its moral and ethical responsibility. 
The legitimacy of the Organization to conduct future 
peacekeeping missions and the legacy of its leadership 
at the highest levels will be irreparably damaged by any 
failure to immediately redress this glaring wrong.

The prestige and legitimacy of the United Nations 
can be further enhanced through further acceptance 
of the reasonable calls for Taiwan’s meaningful 
participation in the specialized agencies of the United 
Nations. Taiwan already participates actively and 
constructively in many critical international bodies. 
My country and several others in the Caribbean and 
Central America bear testimony to Taiwan’s principled 
conduct of its intergovernmental relations. Surely the 


time has now come for this exemplar of the magnificent 
Chinese civilization to be permitted to participate in 
the work of various agencies of this world body.

The chosen theme for this general debate — “Delivering 
on and implementing a transformative post-2015 
development agenda” — reflects a wise focus on a 
central priority and core strength of this institution. The 
exercise and advancement of the right to development is 
an overarching priority for the overwhelming majority 
of the world’s peoples, and it is the absence of sufficient 
developmental progress that is often the root cause of a 
great deal of global violence and unrest.

The post-2015 development agenda must coalesce 
around a series of goals and targets that offer a 
people-centred path of progress for developing 
countries. In elaborating that agenda, and in this, 
the International Year of Small Island Developing 
States (SIDS), it is critical that the vulnerabilities and 
unique characteristics of SIDS inform that document. 
The recently agreed Small Island Developing States 
Accelerated Modalities of Action (A/CONF.223/3, 
annex), which emerged from the historic Third 
International Conference on Small Island Developing 
States, must constitute a foundational input in shaping 
the development agenda in areas such as concessional 
financing for development, inequality, poverty 
alleviation, debt relief, disaster-risk reduction, oceans 
management and education.

In that regard, we consider it vital that the post-
2015 goals and indicators focus equally on targets 
within developing countries and measurable, timely 
commitments from development partners. A major 
shortcoming of the Millennium Development Goals 
has been the nebulous nature of the so-called global 
partnership for development. Let us anchor our 
shared future ambitions in concrete, measurable and 
predictable action.

Civilized Governments and peoples must respect 
borders and sovereignty even if some of the forces 
unleashed by globalization and modernity do not. Let 
us build on what is right, good and proper in our new 
interconnected world and cast away not the rulebook 
but the excuses for disregarding its time-honoured 
rules.

Saint Vincent and the Grenadines celebrates the 
good of a world in which every student of Saint Vincent 
and the Grenadines can browse the stacks of an American 
library using his or her own Taiwanese computer 
that was assembled in China. It welcomes a business 
environment where we can rely on the support of an 
American non-governmental organization in engaging 
an Icelandic company and its Canadian counterpart 
in harnessing our national geothermal resources and 
propelling us towards 100 per cent renewable energy. We 
celebrate an international solidarity in which brotherly 
nations offer support in our time of need after a natural 
disaster, and engineers and architects convene on our 
shores to help us rebuild. We welcome technology that 
allows us the opportunity to communicate, celebrate 
or commiserate with our migrant diaspora in real time 
and affords them the opportunity to send remittances 
to their families at home from every corner of the 
globe. We value an international order that allows 
a tiny State to disagree respectfully with a large one 
without fear of unjust repercussions. We revel in 
regional integration arrangements, like the Caribbean 
Community, the Bolivarian Alliance for the Americas 
and the Community of Latin American and Caribbean 
States, where sovereignty is respected and often pooled, 
in furthering a cooperative, people-centred vision for 
growth and development.

Those are not dreams but modern realities in our 
country today. They demonstrate the paths of peaceful 
coexistence and development that are possible when 
sovereignty is enhanced, not eroded. Any nation can 
like or dislike another nation, approve or disapprove of 
its decisions, admonish or praise its actions, befriend 
or avoid its Governments. Those are sovereign rights. 
But every nation is obliged to respect its counterpart’s 
equal and unfettered right to exist, act and determine 
its own political destiny and development path.

The challenge of the twenty-first century is the 
obsolescence, not of the rulebook, but of the outmoded 
playbook of cynical strategies, tactics and inconsistent 
application of international law by those who see it as 
a tool to further their goals, rather than a restraint on 
hegemonic geopolitical ambition. Sovereignty is not the 
right to erect a wall of repression or injustice around 
national borders. Nor is it the right to protect and 
project national interests to the detriment of another. It 
is neither sword nor shield. It is, instead, a responsibility 
to adhere to an ethic of reciprocity — to do unto other 
nations only what one’s own nation would accept being 
done unto itself.